Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 22-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (US. Pub. NO. 2019/0192880 A1) in view of Kuusela et a. (US. Pub. No. 2018/0165423 A1; hereinafter “Kuusela”)

Regarding claim 1, Hibbard teaches a method implemented on a computing apparatus including a processor and a storage device for determining a dose of modulation (DOM) profile (see Hibbard, fig. 9), the method comprising: 
obtaining a 3D image of an object (see Hibbard, fig. 9, medical image 912, para. [0099]);
obtaining an anatomy map of the object (see Hibbard, fig. 9, 914); 
obtaining a DOM profile generation model, wherein the DOM profile generation model is a neural network model (see Hibbard, fig. 9, 920); and 
generating a DOM profile by inputting the 3D image and the anatomy map of the object into the DOM profile generation model (see Hibbard, fig. 9, 910), the DOM profile relating to a computed tomography (CT) scan of the object (see Hibbard, fig. 9, 950, para. [0087], fig. 2).
Hibbard is silent to teaching that wherein the anatomy map is a topogram image. 
In the same field of endeavor, Kuusela teaches a method wherein the anatomy map is a topogram image (see Kuusela, fig. 1, 110, para. [0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hibbard with the teaching of Kuusela in order to efficient delivery of radiation doses into patients (see Kuusela, para. [0003]). 
 
Regarding claim 2, the combination of Hibbard and Kuusela teaches the method of claim 1, wherein the DOM profile generation model is generated by a process comprising: 
obtaining a preliminary model (see Hibbard, fig. 7, 705);

training the preliminary model based on the set of training data to generate the DOM profile generation model (see Hibbard, fig. 7, 726, para. [0079]).

Regarding claim 3, the combination of Hibbard and Kuusela teaches the method of claim 2, wherein the training the preliminary model based on the set of training data to generate the DOM profile generation model comprises:
determining a plurality of sample DOM profiles based on the plurality of sample CT images (see Hibbard, fig. 7, 735);
executing the preliminary model based on the plurality of corresponding sample 3D images and the plurality of corresponding sample topogram images to generate a plurality of predicted DOM profiles (see Hibbard, fig. 7, 730, 740); and
training the preliminary model by minimizing differences between the plurality of predicted DOM profiles and the plurality of sample DOM profiles (see Hibbard, fig. 7, 745,750).

Regarding claim 4, the combination of Hibbard and Kuusela teaches the method of claim 2, wherein the set of training data is associated with multiple regions of the object (see Hibbard, fig. 10, training database 1011, para. [0112-3]) and the generated DOM profile generation model is a universal model (see Hibbard, fig. 7, initial model 705).

claim 5, the combination of Hibbard and Kuusela teaches the method of claim 2, wherein the set of training data is associated with a region of the object (see Hibbard, fig. 10, training database 1011, para. [0112-3]) and the generated DOM profile generation model is a specialized model (see Hibbard, fig. 7, selected model 705, para. [0076]).

Regarding claim 6, the combination of Hibbard and Kuusela teaches the method of claim 1, wherein the DOM profile generation model includes-a neural network model a convolutional neural network (CNN) model or a recurrent neural network (RNN) model (see Hibbard, fig. 8).

Regarding claim 7, the combination of Hibbard and Kuusela teaches the method of claim 1, wherein the 3D image of the object is generated based on at least one of a stereoscopic vision technology, a structured light technology, or a Time-of-Flight (ToF) technology (see Hibbard, para. [0050]).

Regarding claim 9, the combination of Hibbard and Kuusela teaches the method of claim 1, further comprising: adjusting a tube current of an X-ray tube based on the generated DOM profile (see Hibbard, para. [0071]). 

Regarding claim 22, Hibbard teaches a system for determining a dose of modulation (DOM) profile, comprising: at least one storage device storing a set of instructions; and at least one processor in communication with the at least one storage device, when executing the stored set of instructions, the at least one processor causes the system to perform operations including: 
obtaining a 3D image of an object (see Hibbard, fig. 9, medical image 912, para. [0099]);
obtaining an anatomy map of the object (see Hibbard, fig. 9, 914); 

generating a DOM profile by inputting the 3D image and the anatomy map of the object into the DOM profile generation model (see Hibbard, fig. 9, 910), the DOM profile relating to a computed tomography (CT) scan of the object (see Hibbard, fig. 9, 950, para. [0087], fig. 2).
Hibbard is silent to teaching that wherein the anatomy map is a topogram image. 
In the same field of endeavor, Kuusela teaches a system wherein the anatomy map is a topogram image (see Kuusela, fig. 1, 110, para. [0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hibbard with the teaching of Kuusela in order to efficient delivery of radiation doses into patients (see Kuusela, para. [0003]). 

Regarding claims 23-28 and 30, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2-7 and 9, respectively. 

Claims 8 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard and Kuusela as applied to claim 1 above, and further in view of Pasquier et al. (US. Pub. NO. 2018/0360399 A1; hereinafter “Pasquier”).

Regarding claim 8, the combination of Hibbard and Kuusela teaches the method of claim 1. 
The combination of Hibbard and Kuusela is silent to teaching that further comprising:
performing a localizer scan before the topogram of the object is obtained.
In the same field of endeavor, Pasquier teaches a method comprising 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hibbard and Kuusela with the teaching of Pasquier in order to optimize radiation dose and improve image quality (see Pasquier, para. [0003-4]). 

Regarding claim 29, the dependent claim is interpreted and rejected for the same reasons as set forth above in claim 8. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard and Kuusela as applied to claim 1 above, and further in view of Couch et al. (US. Pub. NO. 2012/0148131 A1; hereinafter “Couch”).

Regarding claim 21, the combination of Hibbard and Kuusela teaches the method of claim 1. 
The combination of Hibbard and Kuusela is silent to teaching that wherein the topogram image includes an anterior—posterior (AP) topogram image or a lateral topogram image.
In the same field of endeavor, Couch teaches a method wherein the topogram image includes an anterior—posterior (AP) topogram image or a lateral topogram image (see Couch, para. [0025,68]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hibbard and Kuusela with the teaching of Couch in order to improve CT scan system performance and accuracy (see Couch, para. [0006]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hissoiny (2019/0175952), Suzuki (2018/0018757), Sjolund (2017/0177812) teach radiation dose profile for CT scan. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEN W HUANG/Primary Examiner, Art Unit 2648